Title: To James Madison from John Huston and Others, [ca. 16 December 1814]
From: Huston, John
To: Madison, James


        
          [ca. 16 December 1814]
        
        The Undersigned Beg leave to set forth that Whereas at a General Court Martial of which Captain Steele was President held by virtue of an Order of Major General Gaines (dated the 19th. of October 1814) at Province Island Barracks on the 21st. of October 1814 and Continued by Adjournments untill the 28th. of the same Month—Jacob File A Soldier of the 16th. Regiment of the United States Infantry was tried for desertion and sentenced by the Court to be shot to death. The Commanding General approved of the proceedings and sentence of the Court in the Case of the said Jacob File and Ordered the Execution thereof on the 15th. day of the present Month December between the Hours of ten A.M. and two P.M at Fort Mifflin Under the direction of the Commanding Officer at that Post. That by reason of the Interference of divers respectable Citizens of the City and Country of Philadelphia the Execution of the sentence aforesaid hath been defered and a respite for some time given.
        The Undersigned further beg leave to set forth that the said Jacob File is a Man of a very weak Capacity in regard to understanding, and very probably not knowing the consequence that might be Incurred upon himself in case of desertion. The undersigned therefore request the Clemency and Mercy of the President towards the said Jacob File, to mitigate the sentence that he may be Pardoned for his past offence before mentioned so far as may extend to the salvation of his life he having a Wife and Family of small Children.
        
          John Huston[and seven others]
        
      